DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van den bossche et al. (Patent Pub. No. WO 2015/004213 A1). 
Regarding claims 1 and 12, Van den bossche et al. discloses a method for remote sensing (title; page 1, lines 3 to 6) by means of at least one laser emitter (figure 1: 101; page 13, lines 4 and 5) and at least one detector (figure 1: 102; page 13, lines 10 and 11 ), comprising: setting a target time unit integration time tp (page 21, lines 18, 29: "frame time"); translating said time unit integration time into a reduced time Tp (page 21, lines 18, 19 and 29, 30: "pulse time"; page 20, lines 29 to 31) and its corresponding power increase factor Eta-1 (page 21, lines 12 to 17 and 23 to 27: inverse of "duty cycle"; page 20, lines 29 to 31); activating both the laser emitter, with a power output corrected by Eta-1, and the detector for a duration of Tp (page 21, lines 17 to 19 and 28 to 30; page 20, lines 29 to 31); deactivating the emitter and detector after duration Tp (page 21, lines 17 to 19 and 28 to 30 with page 22, lines 5 to 7 and with page 17, lines 3 to 12); keep emitter and detector off for the subsequent duration toff = tp – Tp (follows from page 17, lines 3 to 12 with page 20, lines 29 to 31 and with page 21, lines 12 to 30).
Regarding claims 2 and 13, Van den bossche et al. discloses said target integration time unit results from a target frame rate (page 21, lines 18-30).
Regarding claims 3-4 and 14-15, Van den bossche et al. discloses during the off-time toff = tp – Tp, communication is exchanged with an external device (suspension system) and said communication updates configurations (page 29, lines 1 to 3).
Regarding claims 5 and 16, Van den bossche et al. discloses the translation of said time unit integration time into a reduced time Tp is obtained by means of a look-up-table (LUT) listing pre-calculated values (page 21, lines 23 to 30).
Regarding claims 6 and 17, Van den bossche et al. discloses the translation of said time unit integration time into a reduced time Tp is obtained by calculating it continuously according to the time domain and/or the spectral region (page 29, lines 1 to 3).
Regarding claims 7 and 18, Van den bossche et al. discloses the translation of said time unit integration time into a reduced time Tp is obtained by providing coarse steps from a look-up-table (LUT) listing pre-calculated values and by calculating interpolated value (page 20, lines 26 to 31).
Regarding claims 8 and 19, Van den bossche et al. discloses it operates in a continuous acquisition mode set up to acquire frames of Tp integration time each in order to obtain a frame rate 1/Tp (page 21, lines 12 to 30).
Regarding claims 9 and 20, Van den bossche et al. discloses it operates in such a way that it acquires a single acquisition following a trigger signal and then waits for a subsequent trigger signal (page 21, lines 21 to 30).
Regarding claims 10 and 21, Van den bossche et al. discloses it delays the activation of the laser emitter and photo-sensitive detector by an additional amount of tdelay = max[(Etaproceding − Eta)tp, 0], with Etapreceding being the inverse of the power increase factor of the preceding acquisition (page 21, lines 21 to 30).
Regarding claims 11 and 22, Van den bossche et al. discloses if the trigger signal arrives during the idle mode duration toff, said trigger signal is ignored or delayed until said duration has timed out (page 21, lines 21 to 30).
Regarding claim 23, Van den bossche et al. discloses an external device (suspension system) sending said trigger signal.
Regarding claim 24, Van den bossche et al. discloses said external device (suspension system) is a computer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Breed et al. (Patent No. US 7,209,221 B2) discloses method for obtaining information about objects in an environment around a vehicle in which infrared light is emitted into a portion of the environment and received and the distance between the vehicle and objects from which the infrared light is reflected is measured.
Weimer et al. (Patent No. US 8,736,818 B2) discloses methods and systems for adaptively controlling the illumination of a scene.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG C SOHN/Primary Examiner, Art Unit 2878